An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

 MARISA FRANCOVICH, No, 67365
’ Appellant,
v vs.
BRETT MENMUIR,M.D., H L E D

Res ancient.

   

MAY 20 2015

TRACE K. LINDEMAN
CLERK OF SUPREME GDURT

3‘!

ORDER DISMISSING APPEAL

Pursuant to the stipulation of the parties, and cause

DEPUTY GLER

appearing, this appeal is dismissed. The parties Shall bear their awn costs
and attorney fees. NRA? 420:3).
It ie an ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. Tammy‘s
BY: 

cc: Hon. J’ex‘mme Polaha, District J udge
Lewis Rosa Rothgerber LLPfReno
Upson Smith/Reno
Erickson Thorpe 83 Swainston, Ltd,
Washoe District COurt Clerk

SUPREME COURT
OF
NEVADA

menu’s DRDER

M {WW «1%»